Citation Nr: 1819057	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-01 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension to include as due to herbicide exposure or secondary to service connected disease or injury. 


WITNESS AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970 as a Field Artillery Crewman in the U.S. Army.  The Veteran had service in the Republic of Vietnam. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia.

The Veteran was previously represented by an attorney, but the attorney ceased to represent the Veteran prior to the November 2012 Board hearing and the Veteran has proceeded unrepresented at the hearing.  The Veteran remains unrepresented.

In November 2012, the Veteran testified before the undersigned in a video hearing; a transcript of the hearing is of record.  

The Board remanded the Veteran's claim in November 2014 and November 2016.  The Board obtained a Veterans Health Administration (VHA) opinion in December 2017.  The claim has returned to the Board.


FINDINGS OF FACT

1.  Hypertension did not manifest in service, or within one year of separation, and is not otherwise attributable to service.

2.  Hypertension is unrelated (causation or aggravation) to service connected disease or injury.




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. Hypertension is not proximately due to, the result of, or aggravated by service connected disease or injury.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remands

The Board remanded the claim in November 2014 and November 2016 in order to obtain private and VA treatment records and to obtain medical opinions regarding various theories of entitlement outlined below.  In an August 2015 letter, the Veteran informed the VA that his private records had been destroyed in a fire.  These instructions were complied with, excepting the private record and for an opinion regarding exposure of herbicide agents causing hypertension.  However, the Board resolved the issue of relationship between herbicide agent exposure and hypertension by obtaining a VHA opinion on the matter.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Veteran and (when represented) his representative have not raised any argument(s) with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.

Service Connection

The Veteran contends that he did not have high blood pressure prior to service and associates hypertension with a feeling of sickness which he continually had after service until he was diagnosed with high blood pressure in the early 2000s.  See November 2012 Board hearing (reporting treatment with blood pressure medications after diagnosis).  The Veteran contends that direct exposure to Agent Orange (i.e. designated herbicide agents) caused his diabetes.  See January 2012 VA Form 9.  The Veteran also has indicated he believed there to be some type of relationship between hypertension and diabetes mellitus.  See representative's July 2010 letter (claiming hypertension secondary to diabetes).  

Service connection may be established for disability resulting from personal injury or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110 (2012). 

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed.  Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases; including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

For a medical opinion (i.e., medical evidence) to be given weight, it must be: (1) based upon sufficient facts or data; (2) the product of reliable principles and methods; and (3) the result of principles and methods reliably applied to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Direct Service Connection

The Veteran alleged that he continuously was sick since the time he came back from service in Vietnam, up to the time he was diagnosed with hypertension.  See November 2012 Board hearing.

The Veteran's service treatment records do not document or "note" hypertension. The Veteran's statements on his September 1970 separation examination noted normal heart and vascular system, with 120/78 for blood pressure.  The September 1970 Report of Medical History reported noting "no" for high or low blood pressure.   

A March 2003 VA Agent Orange physical examination reported that the Veteran had a "[h]istory of hypertension for five to six months."  Subsequent VA treatment records report hypertension as an ongoing medical issue.

The Board reviewed several VA examinations and opinions with findings regarding hypertension, namely, a February 2010 VA examination for diabetes, a March 2011 VA examination for hypertension with opinion, an April 2015 VA addendum opinion, a December 2016 VA opinion, and a November 2017 VHA opinion.  None of these opinions noted a date earlier than the early 2000s for the onset of hypertension.  The VHA opinion, written by a doctor of internal medicine, Dr. J. S., reviewed the pertinent evidence of record including the VA medical opinions outlined elsewhere and reviewed the VMBS file and medical records.  Dr. J. S. noted that the Veteran had multiple risk factors for hypertension, including obesity, sleep apnea, and age (being over 50), which where a cause of hypertension and that it was less likely than not that hypertension was due to service.

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of a disability or symptoms subject to lay observation.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006);  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is competent to report feeling ill or unwell as a general matter.

However, the Veteran's reports of continuous symptoms since are not credible.  He denied a history of high or low blood pressure (or generally feeling ill) at separation.  A medical professional, during the separation examination, found that the Veteran's relevant areas were normal.  The Veteran, when he first sought treatment in March 2003, reported that his hypertension had occurred recently and did not report any type of continuous symptoms since service. 

The VHA opinion is most probative on this matter.  The medical professional is competent to provide an opinion, acknowledged the Veteran's medical history, and provided conclusions based on sufficient facts and data and a review of multiple examinations of record.  Therefore, this opinion is entitled to significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As such, while the Board has considered the Veteran's lay statement of feeling poorly since service, it does not outweigh the more probative medical opinion, which links his current hypertension to a variety of compounding factors (obesity, sleep apnea, and age) unrelated to service.

Herbicide Agent Exposure

The Veteran stated he believes that exposure to herbicide agents in Vietnam caused his hypertension.  See VA Form 9.  For veterans who were exposed to herbicide agents, there is no presumption of service connection for hypertension.  See 38 C.F.R. § 3.309(e) (listing diseases associated with herbicide agent exposure).  However, the Veteran is not precluded from establishing service connection based on a direct causal relationship between herbicide agent exposure and his hypertension.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the existence of a presumption of service connection for a disability does not preclude a Veteran from establishing service connection with proof of actual direct causation).

An attempt to obtain an opinion from a VA examiner at the RO regarding a direct causal relationship with service did not lead to a satisfactory opinion.  Therefore, the Board requested a VHA advisory medical opinion on this issue in November 2017.  The Board received this opinion, dated December 2017.  Dr. J. S. reviewed the pertinent evidence of record including the VA medical opinions outlined elsewhere in this opinion and reviewed the VMBS file and medical records.  Dr. J. S. stated "it is less likely than not that the Veteran's hypertension was caused or aggravated by herbicide exposure during military service."  Dr. J. S. noted that this disorder is not on the list for presumption of service connection but did not base his opinion on that fact.  He did cite to the underlying medical research on the relationship of hypertension and herbicide exposure that he felt persuasive.  He further noted that hypertension was "an extremely common multifactorial condition that affects nearly 50% of the adult population in the United States."  Dr. J. S. noted that the Veteran had multiple risk factors for hypertension, including being over 50, severe obesity, and having obstructive sleep apnea.  Therefore, he found that the Veteran's herbicide exposure did not cause hypertension.

The Board has considered the Veteran's statements regarding his exposure to herbicide agents having caused his hypertension.  The Veteran was presumptively exposed to herbicide agents in Vietnam.  The Veteran still would need to show a direct causal link between the (presumed or actual) herbicide agent exposure and hypertension.   

As explained in the prior section, the Veteran is competent to state what he, as a lay person, observes.  A lay person cannot state, based on his or her observations, that herbicide agent exposure caused hypertension.  In other words, a lay person cannot state the onset and cause of hypertension independent of medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The Veteran's statements therefore are not competent on this matter and, hence, are entitled to low probative value.

In comparison, the VHA opinion is more probative on this matter.  The medical professional, an internist who provided the medical opinion, is competent to provide an opinion on this matter.  The examiner had knowledge of the Veteran's medical history and provided conclusions based on medical documents based on sufficient facts and data, including review of multiple examinations of record.  Therefore, this opinion is entitled to significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As such, while the Board has considered the Veteran's lay statements, as the statements lack competence, they do not outweigh the more probative medical opinion.  The more probative medical opinion links hypertension to a variety of factors (obesity, sleep apnea, and age) unrelated to service.

Secondary Service Connection

The Veteran alleged that service-connected diabetes caused or aggravated his hypertension.  

Secondary service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury and shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  38 C.F.R. § 3.310(b).

In a July 2008 VA examination, the examiner noted the Veteran's reports of a diagnosis of diabetes and hypertension three years earlier (2005).  Blood pressures were measured as not worse than 146/76 mmHg and weight was 348 pounds.  The examiner reviewed the results of one series of laboratory tests but could not make a diagnosis based on limited data.  In a June 2009 VA examination, the Veteran reported receiving a diagnosis of diabetes in 2004 and hypertension 4 to 5 years earlier (2004-05).  Blood pressure was measured not worse than 130/84 mmHg and weight was 358 pounds. The examiner reviewed a more extensive record of laboratory tests and, although the Veteran reported a private diagnosis of diabetes, the examiner could not confirm it based on the test results.  

A January 2010 note from private physician Dr. N.B.T., the physician wrote that he diagnosed the Veteran with diabetes in June 2007.  

A February 2010 VA examination for diabetes reported the Veteran had been diagnosed with diabetes mellitus in 2004 and hypertension in 2000.  Blood glucose and A1C were within normal limits. The examiner noted that Veteran had hypertension before diabetes mellitus, and therefore hypertension was not a complication of diabetes mellitus nor was hypertension worsened by diabetes.   

In March 2011, the Veteran had a VA examination for hypertension.  The examiner, a doctor, noted that the Veteran had hypertension with symptoms of dizziness, fatigue, and dyspnea, "detected 10-11 years ago."  The examiner reported that it was less than 50 percent probable that hypertension was due to diabetes, as the Veteran had been treated for hypertension for roughly 10 years prior to the diagnosis of diabetes.  When diagnosed, the Veteran's diabetes was still mild with glucose tolerance test was negative and no diabetic retinopathy, and only long-standing diabetes caused complications leading to hypertension. 

In November 2014, the Board found the March 2011 opinion to be inadequate in its discussion (or lack thereof) of aggravation and remanded the issue of hypertension for an addendum opinion regarding only aggravation.  The Board made no finding on the question of adequacy regarding the opinion's discussion of secondary service connection.  Neither the Veteran nor the Veteran's then-representative raised the question of adequacy.  In the November 2014 remand, the Board requested an opinion regarding direct service connection (discussed above). 

The August 2015 VA medical addendum opinion reported it was less likely than not that the Veteran's hypertension was aggravated by diabetes mellitus.  The examiner reported that diabetes causes hypertension in cases where diabetes affects the kidney function.  However, testing of the kidney function did not show impairment.  The first sign of kidney functioning issues would be elevated microalbumin.  However, testing in December 2011 showed normal microalbumin.  Kidney function tests, most recently in July 2015, did not show renal impairment, as they were within normal limits.  There is no evidence elsewhere in the record of worsened (or aggravated) kidney functioning due to hypertension.  

The November 2016 Board remand noted issues with the opinions recited above regarding the question of direct service connection, including from herbicide exposure, but made no findings (nor have such been raised by the record) regarding the aggravation opinion.  The opinion given in December 2016 (although it was not responsive to the actual remand's instructions, noted above) reported that the Veteran did not have renal failure in 2016, based on recent normal renal function tests.

Again, the Board has considered the Veteran's lay statements, but the type of evidence required to link diabetes to hypertension is not lay observable in this instance.  As reported above, diagnostic testing is required to determine the functioning of kidneys, which is required to determine a relationship between diabetes and hypertension.  In this case, the Veteran is not competent to make a finding of such relationship based solely on lay observation without the support of testing or other medical documentation or statements.

In contrast, the VA opinions above were completed by medical professional(s) and are competent to provide medical opinions on this matter.  The opinions reported having knowledge of the Veteran's medical history and provided conclusions based on medical documents based on sufficient facts and data, including review of record and diagnostic testing contained therein.  Therefore, these opinions are entitled to significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As such, while the Board has considered the Veteran's lay statement, as it lacks competency, it does not outweigh the more probative medical opinion, which links his current hypertension to a variety of compounding factors (obesity, sleep apnea, and age) unrelated to service.

In short, the credible and probative evidence establishes that the Veteran's hypertension was not manifest during service, within one year of service, and is not due to service.  In addition, the Veteran did not have the characteristic manifestations sufficient to identify the disease entities.  At separation in September 1970, the Veteran had a normal examination.  In the Veteran's September 1970 Report of Medical History, he did not report a history of high or low blood pressure.  There is no competent evidence of hypertension until many years post service.  There is no accepted proof that the remote onset of hypertension occurred in, or within one year of, service or proof showing it is otherwise related to service.  There is no probative evidence of a relationship, either causal or by aggravation, between a service connected disability, or herbicide agent exposure, and hypertension.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for hypertension.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for service connection for hypertension must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 




ORDER

Entitlement to service connection for hypertension is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


